Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 06/16/2022.
Claims 1-5, 7-9, 11 -21 are pending.

Allowable Subject Matter
Claims 1-5, 7-9, 11-17, 18-21   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ predict an associated demand for each NSI of the NSIs for a given time and a given location, based on the analyzing of the one or more performance measurements; and
adjust a resource allocation for each NSI of the NSIs for the given time and the given location, based on the associated demand predicted for each NSI of the NSIs for the given time and the given location” and in combination with other limitations recited as specified in claim 1.



Claim  13  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ predict an associated demand for each NSI of the NSIs for a given time and a given location, based on the analyzing of the one or more performance measurements; and 
adjust a resource allocation for each NSI of the NSIs for the given time and the given location, based on the associated demand predicted for each NSI of the NSIs for the given time and the given location” and in combination with other limitations recited as specified in claim 13.


Claim  18  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ predict demand for each NSI of the NSIs for a given time and a given location based on the collected performance data; and adjust one or more resource allocation for the NSIs based on the collected performance data ” and in combination with other limitations recited as specified in claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412